This proceeding, which prays for an adjudication that the defendant be found guilty of a contempt of court, is similar in all of its essential details to that of state of Oregon on relation of Macleay Estate Co. v. C.H. Bailey this day determined by us. The only distinction between the facts in the two proceedings is that Bailey was not a party to the decree in the suit of Macleay Estate Co. v. Einstoss et al., while Fisk was; that decree constitutes the foundation for both contempt proceedings. In affirming the judgment below we have followed the same reasoning as in State ex rel. Macleay Estate Co. v.Bailey, and therefore it is unnecessary for us to repeat our views in disposing of this cause.
Affirmed.
COSHOW, C.J., BEAN and RAND, JJ., concur. *Page 363